ORDER FOR SUSPENSION
On August 7, 1991, an Application for Interim Suspension of Donald K. Rorvig, a member of the bar of the State of North Dakota, was filed by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Application was based upon the felony convictions of Mr. Rorvig for mail fraud and transportation of stolen money. On August 15, 1991, the Supreme Court entered an order immediately suspending Mr. Rorvig from the practice of laW in North Dakota.
The record of the disciplinary proceedings filed with this Court shows that a Petition for Discipline and Summons were served upon Mr. Rorvig on April 11, 1989. The Petition alleged violations of the DR 1-102(A)(4) and (6), North Dakota Code of Professional Responsibility, Rules 1.15(b) and 1.7(b), North Dakota Rules of Professional Conduct and additionally or alternatively, section 27-14-02(7) of the North Dakota Century Code.
The matter was brought before a Hearing Body of the Disciplinary Board by stipulation. In the Stipulation filed by Donald Rorvig and Vivian Berg, Disciplinary Counsel, Mr. Rorvig admitted that he misappropriated $58,181.98 from American Family Insurance Company. It was agreed that significant mental impairment mitigation existed pursuant to Rule 9.3 North Dakota Standards for Imposing Lawyer Sanctions.
The Hearing Body made its Findings and Recommendations to the Disciplinary Board, accepting the Stipulation and recommended discipline filed by Mr. Rorvig and Ms. Berg. The Stipulation recommended Mr. Rorvig’s suspension from the practice of law for three years after which time he may apply for reinstatement. As a condition of reinstatement, Mr. Rorvig would be subject to an additional five years of supervised probation. Further, Mr. Rorvig would be required to pay American Family Mutual Insurance Company full restitution unless the debt is compromised by mutual consent between the parties or terminated by order of the United States District Court. Finally, Mr. Rorvig would be responsible for the costs and expenses of the disciplinary proceedings in the amount of $1000.00.
On December 4, 1992, the Disciplinary Board unanimously adopted the Findings and Recommendations of the Hearing Body. On December 17, 1992, the Disciplinary Board filed its Report with the Supreme Court for consideration pursuant to Rule 3.1(F), NDPRLDD. The Court considered the matter, and
ORDERED, that Donald K. Rorvig be suspended from the practice of law for three years from the date of this order at which time he may apply for reinstatement pursuant to Rule 4.5, NDPRLDD. If reinstatement is granted, one of the conditions will be that Mr. Rorvig be subject to an additional five years of supervised probation.
IT IS FURTHER ORDERED, that Mr. Rorvig be required to pay full restitution to American Family Insurance Company in *52the amount of $58,181.98 unless the debt is compromised by mutual consent of the parties or the debt is terminated by order of the United States District Court, case number C3-90-65-01.
IT IS FURTHER ORDERED, that Mr. Rorvig be required to pay the reasonable costs and expenses of the disciplinary proceedings in the amount of $1000.00.
/s/ Gerald W. VandeWalle, C.J. Gerald W. VandeWalle, Chief Justice
7s7 Herbert L. Meschke Herbert L. Meschke, Justice
7s7 Beryl J. Levine Beryl J. Levine, Justice
7s7 William A. Neumann William A. Neumann, Justice
7s7 Dale V. Sandstrom Dale V. Sandstrom, Justice